Case: 17-13777   Date Filed: 07/09/2019   Page: 1 of 7


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-13777
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 0:10-cr-60311-DMM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

JIMMY LEE THEODORE,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                               (July 9, 2019)

Before TJOFLAT, JORDAN and DUBINA, Circuit Judges.

PER CURIAM:
              Case: 17-13777     Date Filed: 07/09/2019    Page: 2 of 7


      Appellant Jimmy Lee Theodore, proceeding pro se, appeals the district

court’s grant of the government’s motion to apply the funds in Theodore’s Bureau

of Prisons (“BOP”) trust account toward his outstanding criminal restitution

judgment and challenges its denial of his Federal Rule of Civil Procedure 59(e)

motion for reconsideration. (R. Doc. 219.) On appeal, Theodore argues that the

district court misconstrued or did not address his arguments in its denial of his

motion for reconsideration. He also argues that the district court erred in granting

the government’s motion to apply funds without requiring that it follow the

procedures of the Federal Debt Collection Practices Act (“FDCPA”).

      The government argues in response that Theodore waived his right to appeal

his sentence, including the restitution order, when he pleaded guilty. It argues that

Theodore fully understood the significance of the waiver because the district court

questioned him about it, he stated he understood it, and he indicated in the plea

agreement that he had discussed the appeal waiver with his attorney. It argues that

Theodore is essentially challenging the authority of the Bureau of Prisons to

release the funds, which involves the manner in which the district court imposed

the restitution order, and that he is barred from raising the argument pursuant to his

sentence-appeal waiver.

      We will address these points in turn.

                                          I.


                                          2
              Case: 17-13777     Date Filed: 07/09/2019    Page: 3 of 7


      In every case, we must ensure that the district court had jurisdiction to

consider the case on the merits. Boyd v. Homes of Legend, Inc., 188 F.3d 1294,

1297–98 (11th Cir. 1999). We review our subject-matter jurisdiction de novo.

Dermer v. Miami-Dade Cnty., 599 F.3d 1217, 1220 (11th Cir. 2010). When a

party has properly appealed a final judgment, we retain jurisdiction over both the

final judgment and all prior non-final rulings that produced that judgment.

Barfield v. Brierton, 883 F.2d 923, 930 (11th Cir. 1989). Pro se pleadings are

liberally construed as they are held to a less stringent standard than pleadings

drafted by attorneys. Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th

Cir. 1998). We will not consider an issue not raised in the district court and raised

for the first time on appeal. Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324,

1331 (11th Cir. 2004).

      The notice of appeal must “designate the judgment, order, or part thereof

being appealed.” Fed. R. App. P. 3(c)(1)(B). When an appellant’s notice of appeal

only specifies a particular judgment or any part thereof, an appellate court has no

jurisdiction to review other judgments or issues which are not expressly referred to

and which are not impliedly intended for appeal. Barfield, 883 F.2d at 930.

Nevertheless, we liberally construe the language in the notice of appeal. KH

Outdoor, LLC v. City of Trussville, 465 F.3d 1256, 1260 (11th Cir. 2006)

(concluding that party intended to appeal a judgment not explicitly presented in the


                                          3
               Case: 17-13777      Date Filed: 07/09/2019   Page: 4 of 7


notice of appeal where both sides briefed the issue and the opposing party would

not be prejudiced). A party seeking to challenge an order disposing of a Rule 59

motion to amend a judgment must file a timely notice of appeal, or an amended

notice of appeal, after the entry of that order. Fed. R. App. P. 4(a)(4)(B)(ii).

       Here, we do not have jurisdiction to consider Theodore’s arguments that the

district court erred in its order denying his motion for reconsideration. The district

court fully addressed his response to the government’s earlier motion to apply

funds, and he never amended his notice of appeal to include a review of the district

court’s denial of his Rule 59 motion. See Fed. R. App. P. 3(c)(1)(B),

4(a)(4)(B)(ii); KH Outdoor, LLC, 465 F.3d at 1260. Accordingly, we dismiss for

lack of jurisdiction as to this issue.

                                           II.

       “We review the validity of a sentence appeal waiver de novo.” United

States v. Johnson, 541 F.3d 1064, 1066 (11th Cir. 2008). A waiver of the right to

appeal a sentence necessarily includes a waiver of the right to appeal the restitution

imposed. See generally id. at 1067–69. Although we construe pro se pleadings

liberally, pro se litigants are still required to conform to procedural rules. Albra v.

Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007). We do not address arguments

raised for the first time in a pro se litigant’s reply brief. Lovett v. Ray, 327 F.3d
1181, 1183 (11th Cir. 2003). Nothing forbids the government from raising the


                                           4
               Case: 17-13777     Date Filed: 07/09/2019    Page: 5 of 7


sentence appeal waiver for the first time in its appellate brief, rather than by motion

in advance of its brief. Cf. United States v. Lopez, 562 F.3d 1309, 1313 (11th Cir.

2009) (holding that we will not enforce sua sponte the time requirements of Fed.

R. App. P. 4(b) for filing a notice of appeal in a criminal case, but the issue of

timeliness may be raised for the first time in the government’s brief on appeal if

not raised on motion).

      A district court must “conduct an inquiry into whether the defendant makes

a knowing and voluntary guilty plea.” United States v. Hernandez–Fraire, 208
F.3d 945, 949 (11th Cir. 2000). Rule 11 directs specifically that the court inform

the defendant of, and make sure the defendant understands, certain matters. See

Fed. R. Crim. P. 11(b)(1)(A)–(N). In pertinent part, the court is obligated to

inform a defendant of “the terms of any plea-agreement provision waiving the right

to appeal or to collaterally attack the sentence.” Fed. R. Crim. P. 11(b)(1)(N). The

court is also obligated to inform a defendant of its authority to order restitution but

is not specifically required to inform a defendant about waiving the right to appeal

restitution specifically. See Fed. R. Crim. P. 11(b)(1)(K).

      A sentence appeal waiver will be enforced if it was made knowingly and

voluntarily. United States v. Bushert, 997 F.2d 1343, 1351 (11th Cir. 1993). To

establish that the waiver was made knowingly and voluntarily, the government

must show either that: (1) the district court specifically questioned the defendant


                                           5
              Case: 17-13777     Date Filed: 07/09/2019    Page: 6 of 7


about the waiver during the plea colloquy, consistent with Rule 11(b)(1)(N); or (2)

the record makes clear that the defendant otherwise understood the full

significance of the waiver. Id. Unless there is “a manifestly clear indication in the

record that the defendant otherwise understood the full significance of the sentence

appeal waiver,” the district court will have erred by not inquiring as to the waiver

during the plea colloquy. Id. at 1352. Therefore, in most circumstances, the

district court must have engaged the defendant about the waiver during the plea

colloquy for us to enforce the waiver. Id.

      Here, the record supports that Theodore’s sentence appeal waiver was made

knowingly and voluntarily. See Bushert, 997 F.2d at 1351. At the plea colloquy, he

affirmed that he reviewed his plea agreement with his lawyer and understood it, and

he agreed to pay restitution. The district court specifically informed Theodore, and

Theodore affirmed that he understood, that he was giving up his right to appeal the

sentence “unless it exceeds the maximum permitted by statute or is a result of an

upward departure or variance from the advisory guideline range established at

sentencing.” (R. Doc. 179.) The district court therefore satisfied its obligation under

Rule 11 to inform Theodore of the terms of his sentence appeal waiver and its

authority to order restitution. See Fed. R. Crim. P. 11(b)(1)(K), (N); Bushert, 997
F.2d at 1351. See also Johnson, 541 F.3d at 1066–69 (holding that a defendant’s

sentence appeal waiver barred his challenge to an untimely restitution order because


                                          6
              Case: 17-13777    Date Filed: 07/09/2019   Page: 7 of 7


the defendant affirmed during the plea colloquy that he understood that he was not

allowed to appeal unless the district court determined that the loss amount exceeded

$30,000).

      Accordingly, we therefore enforce Theodore’s sentence appeal waiver and

dismiss the remainder of his appeal based on that waiver.

      APPEAL DISMISSED.




                                         7